SupRemMe Court

atin [4B

Nevapa

4

OF

rN

107 Nev. 674, 677,
818 P.2d 849, 851 (1991), and it is petitioner’s burden to demonstrate that
such relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
228, 88 P.3d 840, 844 (2004). One aspect of this burden requires that
petitioners provide all documents essential to understand the matters set
forth in the petition. NRAP 21(a)(4). Another requires that petitioners
provide proof of service on the court and parties. NRAP 21{a)(1). Having

 

 

22-321g |

 
considered this petition in light of these standards, we conclude that
petitioner has not demonstrated that our extraordinary intervention is
warranted. Accordingly, we

ORDER the petition DENIED.

 

Hardesty

Stiglich

cc: Joseph S. Sciscento, Justice of the Peace
Hon. Michelle Leavitt, District Judge
Kim Dennis Blandino
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
or
NEVADA

WO MER aS